DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a first office action non-final rejection on the merits. Applicant’s “Response to Amendment and Reconsideration” filed on 10/29/2018 has been considered.
Claim(s) 1-10 are currently pending and have been fully considered below. Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/04/2018 and 03/04/2019 are being considered by the examiner.
Claim interpretation
	Regarding claims 1-10, most of the claim language is describing the purpose and function of the claims, for example, “An automated plant (10) for and operating flat slabs made from ceramic or the like for typically but not exclusively manufacturing tiles intended for use as coating elements at both civil and industrial levels and for both indoor and outdoor environments, characterized in that it”. In this set of limitations, applicant is describing what the automated plant is for, that could be for ceramic or not, what the ceramic tile is intend to be used. This has no patentable weight because it is being interpreted as intended use or intended result language that are not being actively describing, connecting, performing any actions.  
	In addition, most of the claim language is also interpreted as a non-descriptive material, for example, the automated plant comprises the micro-areas and central control unit, but the limitations related to the micro-areas and central control unit are not performing any function, for “a central control unit for programming, managing, and controlling the operation of said macro-areas and the interaction therebetween.”, the central control unit is explaining what it is for but it is not doing anything besides saying what it is for.
	The bold limitations below are all the claim language of claim 1 that has not  been given patentable weight for the same reason as descried above. 
	“1. (Original) An automated plant (10) for and operating flat slabs made from ceramic or the like for typically but not exclusively manufacturing tiles intended for use as coating elements at both civil and industrial levels and for both indoor and outdoor environments, characterized in that it comprises a first macro-area (12) defining an area suitable for storing products consisting of semi-finished slabs or mother-slabs and comprising an automated/robotized store wherein original or semi-finished slabs coming from ceramic furnaces and featuring a natural or polished surface finishing are stored, a second macro-area (14) defining an area for storing auxiliary materials or consumable materials for operations or processes on said slabs and comprising a further store (14') for storing means for sub- slabs or daughter-slabs obtained from the mother-slabs and defined by crates, boxes, or racks (or, even, stands and layer pads), a third macro-area (16) defining a production area for processing, packaging, and daughter-slabs or sub-formats of slabs obtained from mother-slabs coming from the first macro-area (12) and comprising at least one production line (17) for cleaning, checking, and unloading daughter-slabs obtained from the mother-slabs in boxes or on stands or crates, a fourth macro-area (18) defining an area that comprises a finished product store for letting the products coming from the third macro-area (16) pass through/temporarily accumulate, said plant also comprising automatic handling means for slaving and handling materials and semi-finished and finished products between said macro- areas and internally thereto, and a central control unit for programming, managing, and controlling the operation of said macro-areas and the interaction therebetween.”
	The same issue applies to the dependent claims 2-10, and Applicant is encouraged to amend the claim language in order to have the claims 1-10 language have patentable weight. 
Claim Interpretation 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In claims 1 and 8, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: "central control unit ", “central unit”, (e.g., “The logic adopted for the operation and control of the plant according to the invention is based on a software which comprises a "smart" production scheduling algorithm, which starts from a receipt of an order from a customer which after being loaded into the central unit”, page 11 lines 21-27 of the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “An automated plant (10) for and operating flat slabs”. It is unclear what “for and” operating flat slabs means. Did applicant only mean “for”?
Claim 1 recites “a first macro-area (12) defining an area suitable for storing products consisting of semi-finished slabs or mother-slabs and comprising an automated/robotized store wherein original or semi-finished slabs coming from ceramic furnaces and featuring a natural or polished surface finishing are stored”. It is unclear if the area stores product, and where the original or semi-finished slabs are stored, in the automated/robotized or the first macro-area.
Claim 8 recites, “for provisioning the stores (12) and (14) entered in the central unit”. It is unclear how the stores are entered in the computer, are the stores physical or virtual stores?
Claim 8 recites “product order” and “work order”, and it is unclear the difference between the orders. 
Claim 8 recites “generating a work order by way of a management algorithm resident in the central unit on the basis of slab parameters… said work order being processed on the basis of a material output flow”. Are the parameters part of the work order, and what is the material output flow, the parameters? 
Claim 8 recites “supplier-orders can be simultaneously preset internally”. Is it simultaneously or not?
Claim 8 recites “the slab parameters might even be different… the same order wherein the slab parameters might even be different”. Is different or not?
	Claim 8 recites “said work order being processed on the basis of a material output flow i.e. on the basis of the daughter-slabs that shall be put in one and the same crate or be arranged on trays to be put in crates or arranged on a stand, on the basis of the finished product preparation and delivery modes by way of an adjustment and management based on data coming from the semi-finished product store in the first macro-area (12), data relevant to the use of the processing units in the third macro-area (16), data coming from the finished product store in the fourth macro-area (18);”. It is unclear if this are only a sample or if it steps.
Claim 9 recites “picking-up one or several mother-slabs from a position in the automatic store in said first macro-area (12)”. There is insufficient antecedent basis for this limitation in the claim.
	Regarding claims 1 and 8, it is unclear what is the difference between the central control unit and the central unit.
	Claims 2-10 depend from claim 1 and do not cure the deficiencies set forth above. It is recommend that the applicant to clean all the claims language.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claim(s) 1 are drawn to a manufacture.  This is a machine category, which is statutory category of invention. Thus, claim(s) fall(s) in one of the four statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claim(s) 1 and dependent claim 8 substantially recites the limitations: 
Claim 1 language: “
	“1. (Original)  (10) for and operating flat slabs made from ceramic or the like for typically but not exclusively manufacturing tiles intended for use as coating elements at both civil and industrial levels and for both indoor and outdoor environments, characterized in that it comprises  defining an area suitable for storing products consisting of semi-finished slabs or mother-slabs and comprising  wherein original or semi-finished slabs coming from ceramic furnaces and featuring a natural or polished surface finishing are stored, a  defining an area for storing auxiliary materials or consumable materials for operations or processes on said slabs and comprising  for storing means for sub- slabs or daughter-slabs obtained from the mother-slabs and defined by crates, boxes, or racks (or, even, stands and layer pads),  defining a production area for processing, packaging, and daughter-slabs or sub-formats of slabs obtained from mother-slabs coming from  and comprising at least one production line (17) for cleaning, checking, and unloading daughter-slabs obtained from the mother-slabs in boxes or on stands or crates,  defining an area that comprises a finished product store for letting the products coming from  pass through/temporarily accumulate, said plant also comprising  means for slaving and handling materials and semi-finished and finished products between said macro- areas and internally thereto, and for programming, managing, and controlling the operation of said macro-areas and the interaction therebetween.”
“8. (Currently Amended) A process for producing sub-formats of slabs starting from big- format mother-slabs by using the plant according to claim 1 characterized in that it comprises the following steps: - on the basis of the product order underlaid by a customer-order or by a supplier-order Page 4 of 8for provisioning the stores (12) and (14) entered , generating a work order by way of a management  on the basis of slab parameters including the format of the daughter-slab to be obtained from mother-slabs, material, color, surface finishing, number of daughter-slabs making-up an order, said work order being processed on the basis of a material output flow, i.e. on the basis of the daughter-slabs that shall be put in one and the same crate or be arranged on trays to be put in crates or arranged on a stand, on the basis of the finished product preparation and delivery modes by way of an adjustment and management based on data coming from the semi-finished product store in the first macro-area (12), data relevant to the use of the processing units in the third macro-area (16), data coming from the finished product store in the fourth macro-area (18); - generating an order completion timing diagram; - defining and optimizing missions/paths for the automatic handling devices internally to the plant for slaving the macro-areas (12, 14, 16, 18) on the basis of the work order; said process being a process wherein customer-orders of different types and/or supplier-orders can be simultaneously preset internally to one and the same production cycle and in accordance with one and the same order wherein the slab parameters might even be different.” 
The limitations above recite concepts of managing slabs, which falls into the grouping of Certain Methods of Organizing Human Activity such as commercial interaction (business relations) and managing relationships (following rules or instructions).  Specifically, the limitations above in this context allow a user to manage the slabs by storing, packing, cleaning, loading, unloading slabs obtained from mother slabs, the management according to claim 8 is based on work order parameter that is used in a output flow. 
Thus, it is sufficient for the examiner to identify that claims 1-10 recite an abstract idea.
Step 2A Prong Two: No
Besides the abstract idea, claim 1 recites the additional element: 
Claim 1 – Automated plant, a first macro-area , an automated/robotized store, a second macro-area (14), a further store (14'), a third macro-area (16), the first macro-area (12), one production line (17), a fourth macro-area (18), automatic handling, a central control unit;
The additional elements of claim 1 above does not recited how data is being gathering, it is just describing how the multiple areas of the automated plant are for, and what the central control unit is for, later on claim 8, the data gathering is presented, and it represents mere data gathering (e.g., stores are entered in the central unit) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are also additional elements, which are configured to limitations listed on STEP 2A Prong One, i.e., it is the tool that is used to create work order, generate a diagram, and optimizing the paths based on work order. Therefore, the additional elements merely describes how to generally “apply” the abstract idea in a generic or general-purpose computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim 1 is directed to the judicial exception.
Accordingly, under Step 2A (prong 2), claim(s) 1-10 do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea. 
 Step 2B: No
	The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activities]’ previously known in the industry.
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recoginezed by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
Dependent claims 2-10 do not add “significantly more” to the eligibility of claim 1 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 20070282718 A1, hereinafter Morgan), in view of Lee (US 20190177226 A1) in view of Watts (US 9623562 B1), and further in view of Beasley et al. (US4827423A, hereinafter Beasley).
	Regarding claim 1, Morgan discloses: 
	An automated plant (10) for cutting and operating flat slabs made from ceramic or the like for typically but not exclusively manufacturing tiles intended for use as coating elements at both civil and industrial levels and for both indoor and outdoor environments, characterized in that it comprises (¶51, 60, 70) a fully automated CN controller for cutting slab, (¶2) cutting and shaping a selected stone slab; (¶68) the facture layout;
		a first macro-area (12) defining an area suitable for storing products consisting of semi-finished slabs or mother-slabs and, (¶31) slab 110 inventory 12  and see figure 14 slab storage; (¶32) a inventory location is assigned for the slab; therefore there is a first micro-area suitable for storing slabs; 
sub- slabs or daughter-slabs obtained from the mother-slabs (¶37) these parts are tagged individually and cut from the slab 110 with a cutting apparatus; further see (¶45);
		a third macro-area (16) defining a production area for processing daughter-slabs or sub-formats of slabs obtained from mother-slabs coming from the first macro-area (12) and comprising at least one production line (17) for cutting, cleaning, checking, and unloading daughter-slabs obtained from the mother-slabs, (¶51) cutting station and figure 14 load location pallet load and unload; inventory 12; (¶64) the operator may scan the tag;
		a central control unit for programming, managing, and controlling the operation of said macro-areas and the interaction therebetween.  (¶69-70)  The system 1, by using a computer network, facilitates work order management and metrics by utilizing an integrated reporting system. The system 1 locates decision-making to the office rather than leave it to operator judgment. With the system 1, experience level required for producing parts can be reduced since the decision-making occurs at the office level and processing of parts through the floor is automated. Machine operators can focus on operating the machines rather than on other aspects;
	Morgan discloses the slab 110  inventory 12, see figure 14; however does not disclose “comprising an automated/robotized store wherein original or semi-finished slabs coming from ceramic furnaces and featuring a natural or polished surface finishing are stored” Lee discloses: ¶87 - First, the apparatus for manufacturing artificial marble 100 includes a granite soil storage unit 102 that stores granite soil. The granite soil storage unit 102 accommodates a large amount of granite soil therein and discharges the granite soil downward as occasion demands. (¶¶93-99) granite heating furnace; 
Morgan to include the above limitations as taught by Lee, in order to prevent the damage of the granite soil, (see: Lee, ¶92).
	Morgan discloses (¶¶51, 2) natural or engineered stone slabs load for cutting, finishing, see figure 14 the pallet load and unload; however does not disclose “a second macro-area (14) defining an area for storing auxiliary packing materials or consumable materials for operations or processes on said slabs and comprising a further store (14') for storing means for packing and defined by crates, boxes, or racks (or, even, stands and layer pads),”, “unloading daughter-slabs…in boxes or on stands or crates”, “a production area for packaging, and packing” 
	 Watts discloses:
	 5:30-45 - Example systems may involve automated loading and/or unloading of boxes and/or other objects, such as into storage containers or to and from delivery vehicles. In some example embodiments, boxes or objects may be automatically organized and placed onto pallets. Within examples, automating the process of loading/unloading trucks and/or the process of creating pallets from objects for easier storage within a warehouse and/or for transport to and from the warehouse may provide a number of industrial and business advantages.
	Background - A warehouse may be used for storage of goods by a variety of different types of commercial entities, including manufacturers, wholesalers, and transport businesses. Example stored goods may include raw materials, parts or components, packing materials, and finished products;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Morgan to include the above limitations as taught by Watts, in order to add transparency, (see Watts. 9:15-40).
	Morgan discloses (¶¶51, 2) natural or engineered stone slabs load for cutting, finishing, see figure 14 the pallet load and unload; however does not disclose a fourth macro-area (18) defining an area that comprises a finished product store for letting the products coming from the third macro-area (16) pass through/temporarily accumulate, said plant also comprising automatic handling means for slaving and handling materials and semi-finished and finished products between said macro- areas and internally”;  Beasley discloses:
	5:10-31 - the rods are packed together usually 20 [accumulating] to a pack in the packing area 120. The packs of cigarettes are then packed into a carton in the carton packing area 122. The cartons of cigarettes are then packed into a case in the case packing area 124. The cases are then assembled together on pallets in the pelletizing area 126. One rod making machine, one packer, one carton packer, one case packer and one palletizer are assembled into a single making and packing (M&P) complex. A single plant may contain 72 or more such complexes; Finally, the palletized product is moved to the finished goods area 128 [finishing and store] for storage or shipment for sale;
	76:50-55 - The fork truck operator, upon receiving permission to unload a truck, will place the material on a slave pallet. When the fork truck operator backs his vehicle away, floor sensors will detect the completion of the input process;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Morgan to include the above limitations as taught by Beasley, in order to provide a computer integrated manufacturing facility, (see Beasley. 1:40-50).
	Regarding claim 6, Morgan discloses: 
	characterized in that the automatic handling devices comprise laser guide vehicles (LGVs) or vehicles having other type of guide, controlled by means of the central control unit.  ¶46 - the tagging station 18 can show an operator the location of parts before they are cut from the slab 110. A laser 160 may be used to display visual images of each of the parts on the slab 110 held in frame 162 for viewing by the operator.;
	Regarding claim 7, Morgan discloses: 
	characterized in that it comprises sensors for a continuous monitoring of the steps of the production cycle for a feedback control of said cycle and its adjustment as a function of the cycle timings bound to the requested priorities of the products, changes of format, or downtimes, if any.  ¶29 - The status of the work, the location of the parts, and other data can be monitored as well via the computer network as a result of the system 1. ¶49 - The ID tags 300 are used to facilitate part status and tracking by assigning routings for work orders or jobs.
	Claim(s) 2-3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan, Lee, Watts, Beasley as applied to claim 1, and further in view of  Hosokawa (US 20080052198 A1).
	Regarding claim 2, the combination specifically Morgan discloses  “characterized in that the store in the first macro-area (12)… or receiving mother-slabs provided with a code (product code)”(¶32) a inventory location is assigned for (¶37) the slab that are tag and cut; however does not disclose  a plurality of shelves (12') comprising encoded storing positions (store position code) for receiving [product] associated Page 3 of 8with the store position code.   Hosokawa discloses – see figure 1 – ¶37 - According to the first embodiment, the quantity of each type of commercial items and for each size is calculated and displayed in an electronic shelf label 100, by counting all of the two “angora sweaters (size: M; ¥35,000)” and the one “angora sweater (size: L; ¥35,000)” that are displayed on the display shelves in the shopping area of a store; and the two “angora sweaters (size: S; ¥35,000)” and the one “angora 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Hosokawa, in order to enable the store staff and the customers to easily have an understanding of the inventory status, (see Hosokawa, ¶11).
	Regarding claim 3, the combination specifically Morgan discloses  “the identification codes of sub-slabs or daughter-slabs” (¶32) a inventory location is assigned for (¶37) the slab that are tag and cut;  and Watts discloses packing material “consumable materials for the mother-slab processing operations”, “different packing means”; however does not disclose  “the second macro-area (14) comprises different zones for storing [OBJECT 1], said zones being provided with different identifications codes associated with the identification codes of [OBJECT 2]and said further store comprising zones for storing [OBJECT 2].  Hosokawa discloses – see figure 1 – ¶37, and ¶65  - For example, it is understood from FIG. 10 that a commercial item with the JAN code “49111111111” is placed at a shelf position identified by a combination of the shelf number “1”, the shelf level number “1”, and the shelf row number “1”.; see fig. 10 – shelf number, shelf level, shelf row , and Jan code; further see figure 1;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Hosokawa, in order to enable the store staff and the customers to easily have an understanding of the inventory status, (see Hosokawa, ¶11).
	Regarding claim 5, the combination discloses: 
the same identification code meant as a shipping code; Morgan ¶69 - The ID tags 300 on the parts may be used to link the parts with the associated transport processes; ¶70 - scrap, rework, and shipment. The system 1 facilitates sending messages and instructions to various work centers for materials moving and instructions for processing; The system 1, by using a computer network, facilitates work order management and metrics by utilizing an integrated reporting system	
	characterized in that the finished product store in the fourth macro-area (18) comprises a first section (18') defining a finished product store receiving finished products that make up a load of packages featuring one and irrespective of the shipping order, even though manufactured at different instants in time, and.  Beasley 5:10-31 - the rods are packed together usually 20 [accumulating] to a pack in the packing area 120. The packs of cigarettes are then packed into a carton in the carton packing area 122. The cartons of cigarettes are then packed into a case in the case packing area 124. The cases are then assembled together on pallets in the pelletizing area 126. One rod making machine, one packer, one carton packer, one case packer and one palletizer are assembled into a single making and packing (M&P) complex. A single plant may contain 72 or more such complexes; Finally, the palletized product is moved to the finished goods area 128 [finishing and store] for storage or shipment for sale;
 	The combination does not discloses “a second section (18") which defines a store for temporarily storing (buffering) small orders or individual crates not suitable for being packed in the first section (18')” Hosokawa discloses – see figure 1 – ¶37, and ¶65; fig. 10 figure 1 – product in the back room are the buffer;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Hosokawa, in order to enable the store staff and the customers to easily have an understanding of the inventory status, (see Hosokawa, ¶11).
	Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan, Lee, Watts, Beasley as applied to claim 1, and further in view of  Fine (US 4458470 A).
	Regarding claim 4, the combination discloses  characterized in that the third macro-area (16)”; (¶51) cutting station and figure 14 load location pallet load and unload; however does not disclose comprises a sub-area (19) comprising means for completing the crates and/or stands provided with daughter-slabs, said means comprising a filling station for filling the crates with shock absorbing materials, a wrapping station, and a labelling station for labelling said crates and/or stands.   Fine discloses - Abstract - the product is advanced from the infeed station to the wrapping station, a wrapping cycle is initiated for any product then in the wrapping station, and a previously wrapped product is advanced to a printing and labeling station--where it is automatically indexed, a printed label pneumatically applied to a selected location on the wrapper, and the wrapped and labeled product outputted;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by FIne, in order to provide a relatively simple to operate, small, inexpensive and accurate system, (see Fine, 2:50-55).
	Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan, Lee, Watts, Beasley as applied to claim 1, and further in view of  Bailey (US 20070187873 A1).
	Regarding claim 8, the combination discloses:
a process for producing sub-formats of slabs starting from big- format mother-slabs by using the plant according to claim 1 characterized in that it comprises the following steps: - on the basis of the product order underlaid by a customer-order or by a supplier-order Page 4 of 8for provisioning the stores (12) and (14) entered in the central unit, generating a work order by way of a management algorithm resident in the central unit on the basis of slab parameters including the format of the daughter-slab to be obtained from mother-slabs, material, color, surface finishing, number of daughter-slabs making-up an order, Morgan - ¶¶44 - Each part gets its own individual ID tag 300 that ties it to a work order. ¶45 parts are entered in the database; ¶41 – image of the stone slab; ¶50 - cutting and finishing operations; ¶33 - If the slab 110 is customer supplied, the image can be used for nesting parts and keeping track of the slab 110 throughout the entire process.¶28 Data relating to the individual parts may include data such as customer parts outline data, customer parts cutting data, and customer parts finishing data; ¶¶48-49 the ID tag 300 on each individual part is matched up with a work order
	said work order being processed on the basis of a material output flow Morgan -¶64 -  The operator may then scan in the slab barcode or RFID tag 300. The cutting apparatus is configured to select the proper DXF file and the MC9 tool path file from the central database. The operator sets the slab 110 on locators when loading on the table pallet. The operator initiates lowering of the table pallet and pushes a user control switch that indicates that the table is loaded and ready for processing; ¶44 - The ID tags 300 may be used to communicate the job to the appropriate workcenter that may include CNC type machines; ¶49;
	- generating an order completion timing diagram; Beasley disclose 3:40-50 The scheduling information may comprise a production schedule covering a first production period which comprises a first time period
 defining and optimizing missions/paths for the automatic handling devices internally to the plant for slaving the macro-areas (12, 14, 16, 18) on the basis of the work order; Morgan -¶44 - The ID tags 300 may be used to communicate the job to the appropriate workcenter that may include CNC type machines; ¶49;
	The combination does not specifically disclose “material, color, surface finishing, number of daughter-slabs making-up an order”, Bailey disclose ¶17 - custom designs in the form of colorations, engravings, textures and artistic expressions to meet the end users specifications; ¶21 -  measuring and cutting the cement-based concrete slab S 201 into the custom sizes and shapes to produce the cement-based concrete tiles to meet the end-user specifications;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Bailey, in order to produce a thinner and lighter cement-based concrete tile, (see Bailey, ¶8).
	Morgan discloses the work order that is use  to job to appropriate workcenter,  and how the cutting and finishing station uses that tag that is link to the working order is use during the operation flows; Morgan does not specifically disclose the same material output flow as provided in the example “i.e. on the basis of the daughter-slabs that shall be put in one and the same crate or be arranged on trays to be put in crates or arranged on a stand, on the basis of the finished product preparation and delivery modes by way of an adjustment and management based on data coming from the semi-finished product store in the first macro-area (12), data relevant to the use of the processing units in the third macro-area (16), data coming from the finished product store in the fourth macro-area (18); ”; however modify Morgan teach would have been obvious modification to the skilled artisan because it would be considered an obvious Morgan.
	Regarding these limitation “said process being a process wherein customer-orders of different types and/or supplier-orders can be simultaneously preset internally to one and the same production cycle and in accordance with one and the same order wherein the slab parameters might even be different.” does not patentable distinguish the claimed invention from the prior art, as it is a mere duplication of parts without production of a new and unexpected result, as in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP § 2144.04 VI. B, specifically because having one order being process is not different from having multiple orders being process.
	Regarding claim 9, the combination discloses: 
	characterized in that a supply-order comprises the following steps: - generating a work order on the basis of said supply-order; Morgan - ¶¶44 - Each part gets its own individual ID tag 300 that ties it to a work order. ¶45 parts are entered in the database; ¶41 – image of the stone slab; ¶50 - cutting and finishing operations; ¶33 - If the slab 110 is customer supplied, the image can be used for nesting parts and keeping track of the slab 110 throughout the entire process.¶28 Data relating to the individual parts may include data such as customer parts outline data, customer parts cutting data, and customer parts finishing data; ¶¶48-49 the ID tag 300 on each individual part is matched up with a work order
		- making the central unit enable the movement of the automatic handling devices, said handing devices being moved to the first macro-area (12); ¶46 - the tagging station 18 can show an operator the location of parts before they are cut from the slab 110. A laser 160 may be 110 held in frame 162 for viewing by the operator.; ¶51 - The cutting apparatus may be as simple as a manually operated saw or as complex as a fully automated CNC controlled machine.; Morgan discloses ¶71 - Even if a number of the processes are performed manually, stations such as the image station 14 or the parts tagging station 18 may still be used to capture a visual image of the slab electronically and track the slab inventory and the parts through the floor. Even if all of the cutting, finishing, and transporting processes are performed manually, the system described herein may still include features that allow for computer based customer interaction, customer selection, and digital visualization of the parts, among other features. Lee discloses automatic store ¶87.
		- picking-up one or several mother-slabs from a position in the automatic store in said first macro-area (12), said step being performed by way of an identification code of the mother-slab being read by the automatic device, said identification code being associated with a corresponding code of the work order; Morgan discloses ¶25 - System 1 may be provided for cutting and finishing parts such as countertops from an inventory 12 of uncut stone slabs;¶32 -  Once the image is taken of a slab 110, an inventory location is assigned for the slab 110 and that inventory location is associated with the slab identifier tag 200; ¶¶44 - Each part gets its own individual ID tag 300 that ties it to a work order. ¶45 parts are entered in the database; ¶64 - an operator may place the slab 110 onto the table. The operator may then scan in the slab barcode or RFID tag; 110; Therefore, the inventory is uncut, has a location assigned, and the operator place the stone to be cut after picking up from a location based on code that is read and associated with the work order. Lee discloses automatic store; 
		- transferring said one or several mother-slabs and putting them in fixed reference points of a pick-up area external to the automatic store in the first macro-area (12); unload ¶51) cutting station and figure 14 load location pallet load and unload; inventory 12;
		- manually picking-up said at least one mother-slab and transferring it to plants suitable for performing smoothing/finishing processings, said step being performed by reading the identification code of the mother-slabs in the point of arrival in the smoothing/finishing plant.  ¶50 – for  example, according to one example, the machine stations 20, 22 may be equipped to project a laser image of the parts during the cutting or finishing of the parts such that operators can have a visual image of the parts during, for example, loading, cutting, or finishing operations. The laser projections may be used either on the slabs 110 during the loading and cutting operations or on the individual parts during the finishing processes. For example, when the parts are being loaded for a finishing process, the laser projection outline is used to match the edges of the part to the projection so that an operator will know the part is being loaded in the correct orientation. ¶51) cutting station and figure 14 load location pallet load and unload; inventory 12;
Allowable Subject Matter
	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition, the rejections under 35 USC 112(b) and 101 would need to be overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA DELIGI/Patent Examiner, Art Unit 3627          




/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627